IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-33,535-03




EX PARTE SAMUEL LYN REAVES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-2-009151-0780991-A IN THE CRIMINAL DISTRICT COURT #2
FROM TARRANT COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to twenty years’ imprisonment. 
            On, October 20, 2010, trial court adopted the State’s proposed findings of fact and
conclusions of law as its own, and recommended that relief be denied.  This Court has reviewed the
record with respect to the allegations made by Applicant.  We adopt the trial court's findings and
conclusions of law, except for conclusion #21.  Based upon the trial court's findings and conclusions
and our own review, we deny relief.
 
Filed: November 10, 2010
Do not publish